Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 2 and 6-11 are pending and stand rejected in the current application
Claim Objections
Claim 10 objected to because of the following:  Claim 10 depends from cancelled claim 1, for purpose of examination the examiner interpreted claim to depends from newly added independent claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 2, 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWANAGA et al. (US 9,167,732 B2, hereinafter IWANAGA).               
                          
    PNG
    media_image1.png
    460
    663
    media_image1.png
    Greyscale

As per claim 11, IWANAGA discloses a charging device for an electrical charging process of a mobile device in a vehicle, comprising: 
 an encapsulating housing having at least one side wall with an inlet section (See Figs.1 and 3, Item#10, discloses an enclosure in which a portable electronic device 5 is placed to be charged) with at least one inlet opening that is open to a passenger compartment of the vehicle (See Figs.1 and annotated Fig.3, Item#8b, disclose a slit shaped opening, also see Fig.3 and Col.4, lines 27-32, disclose that cooling air from the interior of the vehicle passes inside the housing 10 through the inlet 8b), and an outlet section with at least one outlet opening that is open to the passenger compartment of the vehicle (See Figs.1 and 3, Item#8a, discloses an opening through which air is discharged to the interior of the vehicle after it passes over the portable electronic device being charge 5); 
a charging face disposed in the encapsulating housing and configured for placing a mobile device on the charging face in a contact-forming fashion (See Fig.3 and Col.3, lines 41-45, disclose a mobile device 5 placed on charging face 15 comprising a charging coil 14 for contactless charging); and 
an electrical charging means for electrically charging a mobile device that is placed on the charging face (See Figs.3 and 4, Item#14, discloses a wireless charge transmitting coil), wherein the inlet section is disposed at a first vertical position in the encapsulating housing (See Figs.1 and 3, Item#8b, disclose an inlet disposed at the bottom of the charging enclosure), the outlet section is disposed at a second vertical position spaced above the first vertical position (See Figs.1 and 3, Items#8d, 8a, disclose an opening through which air passes after it passes over the charging circuit and the mobile device being charged), and the charging face is disposed between the first and second position (See Fig.3 and Col.3, lines 41-45 disclose a circuit board comprising a charge transmitting coil) so that a cooling air flow enters the encapsulating housing from the passenger compartment via the at least one inlet opening, cools the charging face, and exits the encapsulating housing through the at least one outlet opening (See Fig.3 and Col.4, lines 27-32, disclose that cooling air enters the enclosure body 10 through the inlet 8b, passes over the charging surface 15 and the mobile device 5, then the warmed air exits through 8d and 8a).

As per claim 2, IWANAGA discloses the charging device of claim 11 as discussed above, further comprising a housing cover that closes or essentially closes the encapsulating housing (See Fig.1, Item#7 discloses an accommodation part door).

As per claim 7, IWANAGA discloses the charging device of claim 11 as discussed above, wherein the passage cross section of the at least one inlet opening essentially corresponds to the passage cross section of the at least one outlet opening (See Fig.1, Items#8b and 8a).

As per claim 8, IWANAGA discloses the charging device of claim 11 as discussed above, further comprising a directing device arranged in the encapsulating housing and configured for directing the cooling air onto the charging face (See Fig.3, Item#8c, discloses an opening which deflects air from the inlet 8b onto the circuit 15 and mobile device 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANAGA in view of KOO et al. (US 2018/0224909 A1, hereinafter KOO).
As per claim 6, IWANAGA discloses the charging device of claim 11 as discussed above, however IWANAGA does not disclose further comprising a ventilation device for generating forced convection for the cooling air between the at least one inlet opening and the at least one outlet opening.
KOO discloses a wireless charger for mobile terminal within a vehicle comprising a ventilation device for generating forced convection for the cooling air between the at least one inlet opening and the at least one outlet opening (See Fig.9I, Items#941 and 942 and Par.228, disclose a fan attached to the inlet openings to increase air flow).
IWANAGA and KOO are analogous art since they deal with wireless charger for mobile terminals within a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IWANAGA with that of KOO by adding a fan to the inlet opening for the benefit of improving the cooling process by increasing air flow from the cabin to inside the charging enclosure.

As per claim 9, IWANAGA discloses the charging device of claim 11 as discussed above, however IWANAGA does not disclose wherein the charging face has at least one cooling section for making contact with cooling air to transfer heat to the cooling air.
KOO discloses a wireless charger for mobile terminal within a vehicle wherein the charging face has at least one cooling section for making contact with cooling air to transfer heat to the cooling air (See Fig.9I, Item#110, and Par.134 discloses a charging tray comprising a plurality of holes as cooling fins).
IWANAGA and KOO are analogous art since they deal with wireless charger for mobile terminals within a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IWANAGA with that of KOO such that the charging face has at least one cooling section for making contact with cooling air to transfer heat to the cooling air for the benefit of improving the cooling process by pulling heat away from the portable electronic device.

As per claim 10, IWANAGA discloses the charging device of claim 11 as discussed above, however IWANAGA does not disclose a center console for a passenger compartment in a vehicle, having the charger device of claim 11.
KOO discloses a wireless charger for mobile terminal within a vehicle wherein the charger is placed in a center console of the vehicle (See Pars.86 and 88, disclose the wireless charger is disposed in the center console).
IWANAGA and KOO are analogous art since they deal with wireless charger for mobile terminals within a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IWANAGA with that of KOO such that the wireless charger is placed in a center console for the benefit of providing a wireless charger that is accessible by both the driver and the passenger.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds od rejection. Applicant argued that PARK and KOO do not disclose all the limitations of new independent claim 11. The examiner provided IWANAGA to address the new independent claim (please see above rejection).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859